EXAMINER’S AMENDMENT
          An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Claim 1
 Line 17, “an adjustable air port” has been replaced with –the adjustable air port—
REASONS FOR ALLOWANCE
               The following is an examiner’s statement of reasons for allowance:  The limitation of an automatic blow-drying device for pets, comprising a pet cage and a drying unit, wherein the drying unit is arranged on one side of the pet cage and comprises an air source, the pet cage is provided with openings which are matched with air supply passages to form stationary air ports, and the drying unit is connected with an adjustable air port used for blowing air into areas, except for the surrounding drying area, in the pet cage wherein the drying unit comprises a main body connected with a stationary frame, an air inlet is formed in a back of the main body, a fan rotates in the main air duct to form the air source, and air supply channels are provided with arc-shaped passages towards the stationary air ports, so that arc-shaped surrounding air flows are formed after air is blown out; wherein an outlet is formed in a top of the main air duct of the drying unit and is connected with a tube which extends towards a top surface of the pet cage to form the adjustable air port; the tube is provided with a support frame; and a plurality of holes formed in the top surface of the pet cage, as . Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157.  The examiner can normally be reached on 9am -5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EBONY E EVANS/Primary Examiner, Art Unit 3647